 

‘

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

 

)
The premises located at 6450 N. 106th St, Milwaukee, )
Wisconsin and a vehicle described as a 2004 Silver Saturn | ) Case No. | q- 3 lg / us)
Vue, VIN: 5GZCZ534348829586. See Attachments Al and) :
A2. )
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

The premises located at 6450 N. 106th St, Milwaukee, Wisconsin and a vehicle described as a 2004 Silver Saturn Vue,
VIN: 5GZCZ534348829586. See Attachments Al and A2.

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B.

YOU ARE COMMANDED to execute this warrant ON OR BEFORE Qo z i ov af 7 (not to exceed 14 days)
in the daytime between 6:00 a.m. and 10:00 p.m. [1 at any time in iy day or night bécause good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Hon. Nancy Joseph
"sb (United States Magistrate Judge)

 

LJ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

Lfor days (not to exceed 30) CL) until, the facts justifying, the later specific dateof
Date and time issued: Jf JC ao), od C 9 Yoo Ie b—
( Q C md Y signature
City and State: Milwaukee, Wisconsin Hon, Nancy Joseph _U.S. Magistrate Judge

 

Case 2:19-mj-00866-NJ Filed 06/11/19 Page 4seaienemedifinent 2
 

AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

19 866m (ND) 15/99/14 3:55 9m

 

 

 

Inventory made in the presence of:
SA Lee Chet, FT

 

Inventory of the property taken and/or name of any person(s) seized:

I) Lenovs Legloe

DW) Motorola YTILIS MEL 3S4194013133044

3.) Toshiba Sctellite Yn YQ08Q6SK

U) Htc Cell Phone - white.

L) Semsung Tablet Jv RSAFAPTAQGR

b,) Semsnas, Galery SPH-LIOO MEID DEC AS66145 6804493844
7) He Laptop TPN-QISI Hy SCOCIODRSY

S)RIC Celi Prone-white HICDQAOL sky atc D200LViv PP

9.) Kodak essyshere, ZOIGID Hv KGXKL 83109384

Y

 

 

——————

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: O/ VA L019

 

er

Execttim officer’s signature

lee (i. ae Sex| Mest

Printed name and title

Subscribed, sworn to, and returned before me this date: Dy

Date: bly A oo/ 4 .
( J Ubtted{Stgies Nason fie G }

 

 

Case 2:19-mj-O0866-NJ Filed 06/11/19 Page 2 of10 Document 2

 
 

ATTACHMENT A
(Property to be Searched)

The premises located at 6450 N. 106 St, Milwaukee, Wisconsin (“PREMISES”),
more fully described in Attachment A1 (attached hereto and incorporated herein).

A vehicle described as a 2004 Saturn Vue, Silver, VIN: 5GZCZ53434S829586 as more
fully described in Attachment A2 (attached hereto and incorporated herein).

Case 2:19-mj-O00866-NJ Filed 06/11/19 Page 3 of10 Document 2
Attachment Al
Premises to be Searched

The premises to be searched is 6450 N. 106® St., Milwaukee, Wisconsin, which includes
the curtilage, and any garages and outbuildings on the curtilage. The residence is a two-story
multi-unit bearing a combination of yellowish siding and brick fagade, with white shutters and a
black roof. The driveway is located to the right of the home (facing the home). The front of the
house provides entry to two — addresses (6448 N. 106" St. and 6450 N. 106"St.). The

entrance to 6450 106" St. is located to the left. Attachment A1 includes photographs of the

house.

      

6450 N 106th St
Metwondce, WH 53224

©0®® ® @

Decton tee ey Seppo Gee
Q Adda niesing pace
BA, Add yourbusinss

Photos

Peas wi =

 

-

Case 2:19-mj-O0866-NJ_ Filed 06/11/19 Page 4o0f10 Document 2
 

Case 2:19-mj-O0866-NJ Filed 06/11/19 Page 5of10 Document 2
ATTACHMENT A2
Description of Vehicle to be Searched

The . vehicle to be searched is described as a 2004 Saturn Vue, Silver, VIN:
5GZCZ534348829586. Attachment A2 includes photographs of the vehicle located in the

driveway of 6450 N. 106" St., Milwaukee, Wisconsin.

 

Case 2:19-mj-O0866-NJ Filed 06/11/19 Page 6of10 Document 2
 

ATTACHMENT B
Items to be Seized

A. Evidence, Fruits, and Instrumentalities of the Subject Offenses
This Warrant authorizes law enforcement agents and officers to enter the search
locations specified in Attachments AJ and A2, including, where necessary, by means of trespass
over private property, and to search for and seize from the locations specified in Attachments Al
and A2 evidence, fruits, and instrumentalities of violations of Title 18, United States Code,
_ Sections 1030 (Fraud and Related Activity in Connection with a Computer) and 875 (Interstate
Communications) (the “Subject Offenses”) described as follows: |

1, Photographs, videos, or other personal information regarding known or potential
victims;

2. All mobile telephones, smart phones, personal computers, tablet devices, other
communication devices, and electronic and digital media, including compact discs, computer hard
drives, SIM cards, and thumb drives, including the data stored within these devices;

3. Records, information and property concerning indicia of use, ownership,
possession , or control of the search locations described in Attachment AJ and A2, and the
items located within Attachment AJ and A2, including without limitation, utility and telephone
bills, mail envelopes, addressed correspondence, diaries, statements, identification documents,
address books, telephone directories, and keys;

4. Keys, storage combinations, passwords, and paperwork which indicate any other

storage containers or facilities that could contain evidence of the Subject Offenses.

5

Case 2:19-mj-O0866-NJ Filed 06/11/19 Page 7 of 10 Document 2
 

B. Search and Seizure of Electronically Stored Information

The items to be searched and seized from the search locations described in Attachment
AJ and A2 also include any computer devices and storage media that may contain any
electronically stored information falling within the categories set forth in Section A of this
Attachment above (and includes the seizure of such electronically stored information contained
within), including, but not limited to, desktop and laptop computers, cellular telephones/smart
phones, disk drives, routers, modems, thumb drives, personal digital assistants, digital cameras,
and scanners, network equipment (the “Subject Devices”). In lieu of seizing any such computer
devices or storage media, this warrant also authorizes the copying of such devices or media for

later review.

The items to be seized from the search locations described in Attachments Al and A2

also include:

1. evidence of who used, owned, or controlled the Subject Devices at the time the
things described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents, browsing history, user profiles,
email, email contacts, “chat,” instant messaging logs, photographs, and correspondence;

2. evidence indicating how and when the Subject Devices were accessed or used to
determine the chronological context of device access, use, and events relating to crime under
investigation and to the device user;

3. evidence indicating the Subject Device user’s state of mind as it relates to the

crime under investigation;

6

Case 2:19-mj-O0866-NJ Filed 06/11/19 Page 8 of 10 Document 2
 

4. evidence of software that would allow others to control the Subj ect Devices, such
as viruses, Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

5. evidence of the lack of such malicious software;

6. evidence of the attachment to the Subject Devices of other storage devices or
similar containers for electronic evidence;

7. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the Subject Devices;

8. evidence of the times the Subject Devices was used;

9. passwords, encryption keys, and other access devices that may be necessary to
access the Subj ect Devices

10. documentation and manuals that may be necessary to access the Subject Devices
or to conduct a forensic examination of the Subject Devices;

| 11. records of or information about Internet Protocol addresses used by the Subj ect
Devices (including port numbers);

12. records of or information about the Subject Devices’ Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search engine, and records of user-typed web
addresses;

13. all location history associated with the Subject Device;

14. contextual information necessary to understand the evidence described in this

attachment.

7

Case 2:19-mj-O0866-NJ Filed 06/11/19 Page 9of10 Document 2
 

Definitions

1. As used above, the terms “records” and “information” includes all forms of
creation or storage, including any form of computer or electronic storage (such as hard disks or
other media that can store data); any handmade form (such as writing); any mechanical form
(such as printing or typing); and any photographic form (such as microfilm, microfiche, prints,
slides, negatives, videotapes, motion pictures, or photocopies).

2. The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical, arithmetic, or
storage functions, including desktop computers, notebook computers, mobile phones, tablets,
server computers, and network hardware.

3. The term “storage medium” includes any physical object upon which computer
data can be recorded Examples include hard disks, RAM, floppy disks, flash memory, CD-
ROMs, and other magnetic or optical media.

4, During the course of the search, photographs of the searched items and/or

premises may also be taken to record the condition thereof and/or the location of items therein.

8 '

Case 2:19-mj-O0866-NJ Filed 06/11/19 Page 10 of 10 Document 2
